DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application is examined under the first to invent, pre-AIA , [hereinafter "FTI"] provisions. 
If, however, this application's status as subject to FTI provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Relevant Sections of 35 U.S.C. § 112, Under the Pre-AIA  Provisions
01.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the applicant regards as his invention. 
35 U.S.C. § 112, second paragraph, Rejections of the Claims
02.	Claims 1-10 are rejected under 35 U.S.C. § 112, second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
In independent claim 1 and, therefore, claims depending therefrom, the recitation "wherein the thick metal backside support member includes a projecting region alongside an angled sidewall of the light emitting structure" renders the claims indefinite because it is unclear whether the "angled sidewall of the light emitting structure" is an affirmative recitation limiting the claims or intended use possible structure. It is noted that the claim does recite feature with a qualifier of "comprising," yet the pending, amended claim has chosen not to use that form in reciting the angled sidewall of the light emitting structure. 
A person skilled in the art, therefore, would not know whether the claims, in fact, require the "angled sidewalls" and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
The lack of clarity in the above noted feature is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted feature is what the Response argues patentably distinguishes the claims over the applied prior art. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Statutory Bases of the Prior Art Rejections
03.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent, or 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States, or 
(c) he has abandoned the invention, or 
(d) the invention was first patented or caused to be patented, or was the subject of an inventor 's certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor 's certificate filed more than twelve months before the filing of the application in the United States, or 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language, or
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
(f) he did not himself invent the subject matter sought to be patented, or 
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person's invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person's invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.
04.	The following is a quotation of 35 U.S.C. § 103(a), providing the legal basis for the obviousness rejection(s) in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
05.	Claims 1, 3, and 5-9 are rejected under 35 U.S.C. § 102(b) as anticipated by Japanese Patent Document JP-2009-290068 to Urata [hereinafter "Urata"]. 
With respect to claim 1, Urata teaches (see, for example, [0028], and FIG. 1): A solid state lighting device, comprising: a light emitting structure having a first side and a second side opposite the first side, the light emitting structure comprising a first semiconductor material on the first side, a second semiconductor material on the second side, and an active region between the first and second semiconductor materials, an embedded contact layer at the second side having a first thickness; and a thick metal backside support member formed on the embedded contact layer and having a second thickness, wherein the second thickness is larger than the first thickness. 
The copper support substrate 11 Urata teaches is 100 microns. And the Ag embedded electrode 7 is thinner than the copper support substrate (Urata teaching at [0022] the Ag electrode being 1 nm – 200 nm).
With respect to the feature "wherein the thick metal backside support member includes a projecting region alongside an angled sidewall of the light emitting structure," as is now recited in claim 1, absent more (for example, dimensions of the "projecting region"), the feature includes the scope wherein the thick metal backside support having surface micro-irregularities, which would push into the light emitting structure and wherein the light emitting structure would thus have "angled" sidewalls. 
With respect to claim 3, Urata teaches the solid state lighting device of claim 1, further comprising a barrier material 8 between the thick metal backside support 11 and the embedded contact layer 7.
With respect to claim 5, Urata teaches, the solid state lighting device of claim 1 wherein the second thickness of the thick metal backside support member is about 50-300 microns since the copper layer 11 it is 100 microns thick. 
With respect to claim 6, Urata teaches, the solid state lighting device of claim 1 wherein the second thickness of the thick metal backside support member is about 100 microns 
With respect to claim 7, Urata teaches, the solid state lighting device of claim 1 wherein the thick metal backside support comprises a copper alloy.
With respect to claim 8, Urata teaches, the solid state lighting device of claim 1 wherein the embedded contact layer is configured to be reflective since it is Ag (silver), which is reflective.
With respect to claim 9, Urata teaches, the solid state lighting device of claim 1 wherein the embedded contact layer is silver (Ag).
06.	Claims 2, 4, and 10 are rejected under 35 U.S.C. § 103(a) as unpatentable over Urata.
With respect to claims 2, 4, and 10, Examiner takes official notice that the it is notoriously well known to have used an OLED instead of an GaN/InGaN LED as the two are recognized suitable/equivalents for lighting purposes; to have used plurality of exterior contact instead of a single contact as suitable alternatives; and to have used Ag equivalently as the embedded electrode for either situation when the n-type layer and the p-type GaN layers are interchanged. 
Response to Arguments
07.	The arguments in the 7/5/2022 Response have been fully considered. The arguments, however, are not found persuasive because the feature recited in independent claim 1 is indefinite and also because absent more, it would not distinguish over micro-irregularities on the surface of thick metal backside support pushing into the light emitting structure. See, supra, the explanation in the rejection. 
CONCLUSION
08.	A shortened statutory period for Response to this Office Action expires THREE MONTHS from the mailing date of this Office Action. This time period is extendible under 37 CFR 1.136(a). The maximum period for Response, however, is SIX MONTHS from the mailing date of this Office Action. 
To address a concern about this, or an earlier, communication on this application, Primary Examiner Sayadian is reachable at +1-571-272-7779 (M-F, 07:30 – 16:00, US EDT/EST, whichever time zone is in effect at time of call) or through Mr. Sayadian's e-mail address, hrayr.sayadian@uspto.gov. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) no later than 16:00 US EDT/EST , whichever time zone is in effect at the time of Applicants' initiated communication.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814